Exhibit 10.13
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is made as of September 29, 2006 by
and between (together with its successors and permitted assigns, the “Secured
Party”); Heartland Oil and Gas Corp. (together with its successors and permitted
assigns, the “Borrower”); and the subsidiaries of Borrower set forth on
(together with their successors and permitted assigns, collectively and jointly
and severally, the “Subsidiary Guarantors”, and together with the Borrower,
collectively and jointly and severally, the “Grantors”).
 
Background
 
On the date hereof, Secured Party is extending a loan to Borrower, and Borrower
is issuing to Secured Party a Convertible Senior Secured Note in the principal
amount of $___ (as the same may be amended, restated, modified, supplemented
and/or replaced from time to time, the “Note”).
 
In order to secure the prompt payment, performance and discharge in full of all
of Borrower’s obligations under the Note, Borrower and the Subsidiary Guarantors
have agreed to execute and deliver to the Secured Party this Agreement and to
grant the Secured Party a perfected first priority security interest in certain
property of each Grantor.
 
Accordingly, each Grantor, intending to be legally bound, hereby agrees with the
Secured Party as follows:
 
1. DEFINITIONS. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Note. The following terms, as
used herein, shall have the following meanings:
 
“Account” shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, credit card receivables, lottery
winnings, health-care-insurance receivables, any right to payment arising out of
goods or other property (including, without limitation, intellectual property)
sold or leased, licensed, assigned or disposed of or for services rendered which
is not evidenced by an instrument or chattel paper, whether or not it has been
earned by performance including all rights to payment of rents under a lease or
license and payment under a charter or other contract and all rights incident to
such lease, charter or contract.
 
“As-Extracted Collateral” shall be used herein as defined in the Uniform
Commercial Code, but in any event shall include, but not be limited to, oil, gas
and other minerals and mineral rights.
 
“Chattel Paper” shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, a writing or writings
which evidence both a monetary obligation and a security interest in, or a lease
of, specific goods.
 
“Collateral” shall have the meaning ascribed to such term in Section 2.
 

--------------------------------------------------------------------------------


 
“Commercial Tort Claims” shall be used herein as defined in the Uniform
Commercial Code and shall include those claims listed (including plaintiff,
defendant and a description of the claim) on Schedule 10 attached hereto.
 
“Deposit Account” shall be used herein as defined in the Uniform Commercial
Code, but in any event shall include, but not be limited to, any demand, time,
savings, passbook or similar account.
 
“Document” shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, a bill of lading, dock
warrant, dock receipt, warehouse receipt or order for the delivery of goods, and
also any other document which in the regular course of business or financing is
treated as adequately evidencing that the Person in possession of it is entitled
to receive, hold and dispose of the document and the goods it covers.
 
“Equipment” shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, tangible personal property
held by any Grantor for use primarily in business and shall include equipment,
machinery, furniture, vehicles, fixtures, furnishings, dyes, tools, and all
accessories and parts now or hereafter affixed thereto as well as all
attachments, replacements, substitutes, accessories, additions and improvements
to any of the foregoing, but Equipment shall not include Inventory.
 
“Event of Default” shall be used herein as defined in the Note.
 
“Fixtures” shall be used herein as defined in the Uniform Commercial Code.
 
“General Intangibles” shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all personal
property of every kind and description of any Grantor other than Goods,
Accounts, Fixtures, Documents, Letter-of-Credit Rights, Chattel Paper, Deposit
Accounts, Instruments, Investment Property, Commercial Tort Claims and
Supporting Obligations, and shall include, without limitation, payment
intangibles, contract rights (other than Accounts), franchises, licenses,
leases, all rights related to oil, gas, minerals, choses in action, books,
records, customer lists, tax, insurance and other kinds of refunds, patents,
trademarks, trade names, service marks, slogans, trade dress, copyrights, other
intellectual property rights and applications for intellectual property rights,
goodwill, plans, licenses, software (to the extent it does not constitute Goods)
and other rights in personal property and all rights related to all of the
foregoing.
 
“Goods” shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, all computer programs imbedded
in goods and any supporting information provided in connection with the
transaction relating to the program and all other things that are movable, and
all rights related to all of the foregoing.
 
“Instruments” shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, promissory notes,
negotiable certificates of deposit, a negotiable instrument or a security or any
other writing which evidences a right to the payment of money and is not itself
a security agreement or lease and is of a type which is, in the ordinary course
of business, transferred by delivery with any necessary endorsement or
assignment.
 
2

--------------------------------------------------------------------------------




“Inventory” shall be used herein as defined in the Uniform Commercial Code but
in any event shall include, but not be limited to, tangible personal property
held by or on behalf of any Grantor (or in which any Grantor has an interest in
mass or a joint or other interest) for sale or lease or to be furnished under
contracts of service, tangible personal property which any Grantor has so leased
or furnished, and raw materials, work in process and materials used, produced or
consumed in any Grantor’s business, and shall include tangible personal property
returned to such Grantor by the purchaser following a sale thereof by such
Grantor and tangible personal property represented by Documents. All equipment,
accessories and parts at any time attached or added to items of Inventory or
used in connection therewith shall be deemed to be part of the Inventory.
 
“Investment Property” shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all securities,
whether certificated or uncertificated, all financial assets, all security
entitlements, all securities accounts, all commodity contracts and all commodity
accounts.
 
“Letter-of-Credit Right” shall be used herein as defined in the Uniform
Commercial Code, but in any event shall include, but not be limited to, any
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.
 
“Proceeds” shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Secured Party is named as the loss payee
thereof), indemnity, warranty or guaranty payable to any Grantor or the Secured
Party from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), (c) any
and all amounts received when Collateral is sold, leased, licensed, exchanged,
collected or disposed of, (d) any rights arising out of Collateral, and (e) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
 
“Secured Obligations” shall mean any obligation of the Borrower under the Note
(including any amounts payable to Payee thereunder), any additional notes issued
after the date hereof to the Secured Party pursuant to Section 6 of the Note,
and any other indebtedness of Borrower to Secured Party whether now existing or
hereafter arising.
 
“Software” shall be used herein as defined in the Uniform Commercial Code but in
any event, shall include, but not be limited to, any computer program or
supporting information provided in connection with the transaction relating to
the program.
 
“Supporting Obligations” shall be used herein as defined in the Uniform
Commercial Code but in any event shall include, but not be limited to,
guarantees and letters of credit that support payment of another obligation.
 
3

--------------------------------------------------------------------------------




“Uniform Commercial Code” shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the State of
Nevada or in any state or states which, pursuant to the Uniform Commercial Code
as enacted in the State of Nevada, has jurisdiction with respect to all, or any
portion of, the Collateral or this Agreement, from time to time. It is the
intent of the parties that the definitions set forth above should be construed
in their broadest sense so that Collateral will be construed in its broadest
sense. Accordingly if there are, from time to time, changes to defined terms in
the Uniform Commercial Code that broaden the definitions, they are incorporated
herein and if existing definitions in the Uniform Commercial Code are broader
than the amended definitions, the existing ones shall be controlling. Similarly,
where the phrase “as defined in the Uniform Commercial Code, but in any event
shall include, but not be limited to . . .” is used above, it means as defined
in the Uniform Commercial Code except that if any of the enumerated types of
items specified thereafter would not fall within the Uniform Commercial Code
definition, they shall nonetheless be included in the applicable definition for
purposes of this Agreement.


2. GUARANTY AND GRANT OF SECURITY INTEREST.
 
(a) As security for the payment and performance of the Secured Obligations, each
Grantor hereby pledges, hypothecates, delivers and assigns to the Secured Party,
and creates in favor of the Secured Party, a first priority security interest in
and to, all of such Grantor’s right, title and interest in and to all the
following property, in all its forms, in each case whether now or hereafter
existing, whether now owned or hereafter acquired, created or arising, and
wherever located (collectively, but without duplication, the “Collateral”):


(i) All Equipment;
 
(ii) All Inventory and other Goods;


(iii) All Accounts;


(iv) All General Intangibles; (v) All Fixtures;
 
(vi) All Documents, Letter-of-Credit Rights, and Chattel Paper;


(vii) All Deposit Accounts;
 
(viii) All Instruments and Investment Property;


(ix) All Commercial Tort Claims; (x) All Supporting Obligations; (xi) All
As-Extracted Collateral; and


(xii) All Proceeds of any and all of the foregoing.
 
4

--------------------------------------------------------------------------------


 
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable Law or the assignment of which is otherwise prohibited
by applicable Law (in each case to the extent that such applicable Law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the Uniform Commercial Code
or other similar applicable Law); provided, however, that to the extent
permitted by applicable Law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable Law, this
Agreement shall create a valid security interest in the Proceeds of such asset.
 
(b) For the avoidance of doubt, the Subsidiary Guarantors hereby jointly and
severally agree to act as surety for the Borrower’s obligations under the Notes,
and irrevocably and unconditionally guaranty to the Secured Party that the Notes
shall be paid in full when due and payable, whether at the stated or accelerated
maturity thereof or upon any mandatory or voluntary prepayment or otherwise.
Notwithstanding the foregoing, the liability of each Subsidiary Guarantor
hereunder is limited to an amount equal to (x) the amount that would render this
guaranty void, voidable or unenforceable against such Subsidiary Guarantor’s
creditors or creditors’ representatives under any applicable fraudulent
conveyance, fraudulent transfer or similar act or under Section 544 or 548 of
the Bankruptcy Code of 1978, as amended, minus (y) $1.00 (one U.S. Dollar).
 
(c) Secured Party acknowledges that Borrower is seeking to sell, to an
unaffiliated third party on arms-length terms, certain assets (the “Sold
Assets”) located in the counties set forth on Schedule 2. Secured Party shall,
prior to or upon the closing of any sale of Sold Assets to an unaffiliated
party, and without requiring any payment on the Notes in connection therewith,
release the security interest granted to Secured Party hereby with respect to
the Collateral included in the Sold Assets sold by Borrower in such
transaction(s). In connection therewith, Secured Party shall file, or authorize
the party acquiring such Sold Assets to file, termination statements and/or
amendments to financing statements (as appropriate) under the Uniform Commercial
Code and take such other action as may be appropriate to evidence the release of
such Collateral from the security interest granted hereby. For the avoidance of
doubt, no such sale shall require or result in the release of any security
interest of the Secured Party of Collateral not included in such sale, including
any Sold Assets not included in such sale.
 
3. REPRESENTATIONS AND WARRANTIES OF THE GRANTORS. Each Grantor represents and
warrants as follows. The following representations and warranties shall survive
execution of this Agreement and shall not be affected or waived by any
examination or inspection made by the Secured Party:
 
(a) Status. Each Grantor is duly organized and validly existing as a corporation
in the State of Nevada. The organizational identification number of Borrower is
C16136-98, and the organizational identification numbers of the other Grantors
are set forth on Exhibit A. Each Grantor has perpetual existence and the power
and authority to own its property and assets and to transact the business in
which it is engaged or presently proposes to engage. Each Grantor has qualified
to do business in each state or jurisdiction where its business or operations so
require.
 
5

--------------------------------------------------------------------------------


 
(b) Authority to Execute Agreement; Binding Agreement. Each Grantor has the
corporate or other power to execute, deliver and perform its obligations under
this Agreement, the Note and any other agreement or document contemplated hereby
and thereby to which it is, or is to be, a party (collectively, the “Loan
Documents”) (including, without limitation, the right and power to give the
Secured Party a security interest in the Collateral) and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement, the Note and each other Loan Document to which it is, or is
to be, a party. The Note has been duly executed and delivered by Borrower. The
Note constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors. This Agreement has been duly executed by
each Grantor. This Agreement constitutes the legal, valid and binding obligation
of each Grantor, enforceable against each Grantor in accordance with its terms
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors.
 
(c) Grantors’ Title. Except for the security interests granted hereunder, each
Grantor is, as to all Collateral presently owned, and shall be as to all
Collateral hereafter acquired, the owner or in the case of leased or licensed
assets, the lessee or licensee, of said Collateral free and clear from any
liens, security interests, encumbrances or adverse claims.
 
(d) Perfected Security Interest. This Agreement creates a valid, first priority
security interest in the Collateral, securing payment of the Secured
Obligations. Upon the filing of the Uniform Commercial Code financing statements
in the offices set forth on Schedule 4 hereto and the recordation of this
Agreement (or a short form hereof) at the United States Copyright Office, all
security interests which may be perfected by filing shall have been duly
perfected. Except for the filing of the Uniform Commercial Code financing
statements referred to in the preceding sentence and the delivery of the
Instruments referred to in paragraph (g) above, no action is necessary to
create, perfect or protect such security interest. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
no consent of any third parties and no authorization, approval or other action
by, and no notice to or filing with any Governmental Authority or regulatory
body is required for (i) the execution, delivery and performance of this
Agreement, the Note or any other Loan Document, (ii) the creation or perfection
of the security interest in the Collateral or (iii) the enforcement of the
Secured Party’s rights hereunder and under the Note.
 
(e) Absence of Conflicts with Other Agreements, Etc. Neither the pledge of the
Collateral hereunder nor any of the provisions hereof (including, without
limitation, the remedies provided hereunder) violates any of the provisions of
any organizational documents of any Grantor, or any other agreement to which any
Grantor or any of its property is a party or is subject, or any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to the same. None of the
provisions of the Note violates any of the provisions of any organizational
documents of the Borrower, or any other agreement to which the Borrower or any
of its property is a party or is subject, or any judgment, decree, order or
award of any court, governmental body or arbitrator or any applicable law, rule
or regulation applicable to the same.
 
6

--------------------------------------------------------------------------------


 
4. COVENANTS OF GRANTORS. Each Grantor covenants that:
 
(a) Filing of Financing Statements and Preservation of Interests. Immediately
upon execution hereof, each Grantor shall cause to be duly filed in each office
set forth on Schedule 4 Uniform Commercial Code financing statements and all
filings with the United States Copyright Office and the United States Patent and
Trademark Office, in each case in form and substance satisfactory to the Secured
Party. Without limiting the obligation of the Grantors set forth in the
preceding sentence, each Grantor hereby authorizes the Secured Party, and
appoints the Secured Party as its attorney-in-fact, to file in such office or
offices as the Secured Party deems necessary or desirable such financing and
continuation statements and amendments and supplements thereto (including,
without limitation, an “all assets” filing), and such other documents as the
Secured Party may require to perfect, preserve and protect the security
interests granted herein and ratifies all such actions taken by the Secured
Party.
 
(b) Transfer of Collateral. Other than the disposition of inventory in the
ordinary course of the applicable Grantor’s business as presently, no Grantor
shall sell, assign, transfer, encumber or otherwise dispose of any Collateral
without the prior written consent of the Secured Party does not authorize any
such disposition. For purposes of this provision, “dispose of any Collateral”
shall include, without limitation, the creation of a security interest or other
encumbrance (whether voluntary or involuntary) on such Collateral.


(c) Other Assurances.
 
(i) Each Grantor agrees that from time to time, at the joint and several expense
of the Grantors, it will promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.
 
(ii) From and after the date hereof, each Grantor shall promptly execute and
deliver all such further instruments and documents, and take all such further
action as may be necessary or desirable, or as the Secured Party may request, in
order to perfect any and all security interests in real estate owned, leased or
otherwise held by such Grantor, it being the intent of the Grantors and the
Secured Party that the Secured Party shall have a first priority security
interest, as security for the payment and performance of the Secured
Obligations, in and to, all of each Grantor’s right, title and interest in and
to all real property, in all its forms, in each case whether now or hereafter
existing, whether now owned or hereafter acquired, created or arising, and
wherever located, subject to such permitted exceptions as to which the Secured
Party shall agree.
 
7

--------------------------------------------------------------------------------




5. REMEDIES UPON DEFAULT.
 
(a) Upon the occurrence and during the continuation of an Event of Default, the
Secured Party may exercise, in addition to any other rights and remedies
provided herein, under other contracts and under law, all the rights and
remedies of a secured party under the Uniform Commercial Code. Without limiting
the generality of the foregoing, upon the occurrence and during the continuation
of an Event of Default, (i) at the request of the Secured Party, each Grantor
shall, at its cost and expense, assemble the Collateral owned or used by it as
directed by the Secured Party; (ii) the Secured Party shall have the right (but
not the obligation) to notify any account debtors and any obligors under
Instruments or Accounts to make payments directly to the Secured Party and to
enforce the Grantors’ rights against account debtors and obligors; (iii) the
Secured Party may (but is not obligated to), without notice except as provided
below, sell the Collateral at public or private sale, on such terms as the Agent
deems to be commercially reasonable; (iv) the Secured Party may (but is not
obligated to) direct any financial intermediary or any other Person holding
Investment Property to transfer the same to the Agent or its designee; and (v)
the Secured Party may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of any Grantor at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Party or
any designee or any purchaser of any Collateral. Each Grantor agrees that ten
(10) days notice of any sale referred to in clause (iii) above shall constitute
sufficient notice. The Secured Party may purchase Collateral at any such sale.
The Grantors shall be liable to the Agent and the Secured Party for any
deficiency amount.
 
(b) The Secured Party may comply with any applicable Law in connection with a
disposition of Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. The Secured
Party may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Secured Party sells any of the Collateral on
credit, the Borrower will only be credited with payments actually made by the
purchaser. The Secured Party may purchase Collateral at any such sale. In
addition, each Grantor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Secured Party’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.
 
(c) For the purpose of enabling the Secured Party to further exercise rights and
remedies under this Section 5 or elsewhere provided by agreement or applicable
Law, each Grantor hereby grants to the Secured Party an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense following an Event
of Default, any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.


6. OBLIGATIONS ABSOLUTE.
 
(a) Change of Circumstance. THE RIGHTS OF THE SECURED PARTY HEREUNDER AND THE
OBLIGATIONS OF THE GRANTORS HEREUNDER SHALL BE  ABSOLUTE AND UNCONDITIONAL,
SHALL NOT BE SUBJECT TO ANY COUNTERCLAIM, SETOFF, RECOUPMENT OR DEFENSE BASED
UPON ANY CLAIM THAT ANY GRANTOR OR ANY OTHER PERSON MAY HAVE AGAINST ANY SECURED
PARTY AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL FULL AND
INDEFEASIBLESATISFACTION OF THE SECURED OBLIGATIONS.
 
8

--------------------------------------------------------------------------------





(b) Waiver of Right of Subrogation, Etc. Each Grantor hereby waives any and all
rights of subrogation, reimbursement, or indemnity whatsoever in respect of such
Grantor arising out of remedies exercised by the Secured Party hereunder until
full and indefeasible payment of the Secured Obligations.
 
(c) Other Waivers. Each Grantor hereby waives promptness, diligence and notice
of acceptance of this Agreement. In connection with any sale or other
disposition of Collateral, to the extent permitted by applicable Law, each
Grantor waives any right of redemption or equity of redemption in the
Collateral. Each Grantor further waives presentment and demand for payment of
any of the Secured Obligations, protest and notice of protest, dishonor and
notice of dishonor or notice of default or any other similar notice with respect
to any of the Secured Obligations, and all other similar notices to which any
Grantor might otherwise be entitled, except as otherwise expressly provided in
the Loan Documents. The Secured Party is under no obligation to pursue any
rights against third parties with respect to the Secured Obligations and each
Grantor hereby waives any right it may have to require otherwise. Each Grantor
(to the extent that it may lawfully do so) covenants that it shall not at any
time insist upon or plead, or in any manner claim or take the benefit of, any
stay, valuation, appraisal or redemption now or at any time hereafter in force
that, but for this waiver, might be applicable to any sale made under any
judgment, order or decree based on this Agreement; and each Grantor (to the
extent that it may lawfully do so) hereby expressly waives and relinquishes all
benefit of any and all such laws and hereby covenants that it will not hinder,
delay or impede the execution of any power in this Agreement delegated to the
Secured Party, but that it will suffer and permit the execution of every such
power as though no such law or laws had been made or enacted.
 
(d) Each Grantor further waives to the fullest extent permitted by law any right
it may have under the constitution of the State of Nevada (or under the
constitution of any other state in which any of the Collateral or any Grantor
may be located), or under the Constitution of the United States of America, to
notice (except for notice specifically required hereby) or to a judicial hearing
prior to the exercise of any right or remedy provided by this Agreement to the
Secured Party, and waives its rights, if any, to set aside or invalidate any
sale duly consummated in accordance with the foregoing provisions hereof on the
grounds (if such be the case) that the sale was consummated without a prior
judicial hearing.
 
(e) EACH GRANTOR’S WAIVERS UNDER THIS SECTION 6 HAVE BEEN MADE VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GRANTOR HAS BEEN APPRISED AND
COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE
RIGHTS.
 
9

--------------------------------------------------------------------------------


 
7. NO IMPLIED WAIVERS. No failure or delay on the part of the Secured Party in
exercising any right, power or privilege under this Agreement or the other Loan
Documents and no course of dealing between the Grantor, on the one hand, and the
Secured Party, on the other hand, shall operate as a waiver of any such right,
power or privilege. No single or partial exercise of any right, power or
privilege under this Agreement or the other Loan Documents precludes any other
or further exercise of any such right, power or privilege or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
this Agreement and the other Loan Documents are cumulative and not exclusive of
any rights or remedies which the Secured Party would otherwise have.


8. STANDARD OF CARE.
 
(a) In General. No act or omission of the Secured Party (or agent or employee of
the Secured Party) shall give rise to any defense, counterclaim or offset in
favor of any Grantor or any claim or action against the Secured Party (or agent
or employee thereof), in the absence of gross negligence or willful misconduct
of the Secured Party (or agent or employee thereof) as determined in a final,
nonappealable judgment of a court of competent jurisdiction. The Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Secured Party accords to other
Collateral it holds, it being understood that it has no duty to take any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral or to preserve any rights of any parties and
shall only be liable for losses which are a result of it gross negligence or
willful misconduct as determined in a final, nonappealable judgment of a court
of competent jurisdiction.


(b) No Duty to Preserve Rights. Without limiting the generality of the
foregoing:
 
(i) the Secured Party has no duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral.
 
(ii) the Secured Party has no obligation to clean-up or otherwise prepare the
Collateral for sale.
 
(iii) each Grantor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Grantor
thereunder, and the Secured Party shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Secured Party of any payment relating to any of
the Collateral.
 
(c) Appointment and Powers of Agent. The Grantors each hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact and
with full irrevocable power and authority in the place and stead of such Grantor
or in the Secured Party’s own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement.
 
10

--------------------------------------------------------------------------------


 
9. MISCELLANEOUS.
 
(a) Assignment. No Grantor shall assign or transfer this Agreement or any rights
or obligations hereunder without the prior written consent of the Secured Party.
Notwithstanding the foregoing, if there should be any assignment of any rights
or obligations by operation of law or in contravention of the terms of this
Agreement or otherwise, then all covenants, agreements, representations and
warranties made herein or pursuant hereto by or on behalf of any Grantor shall
bind the successors and assigns of such Grantor, together with the preexisting
Grantor. The rights and privileges of the Secured Party under this Agreement
shall inure to the benefit of its successors and assigns.
 
(b) Notices. All notices, requests, demands, directions and other communications
provided for herein shall be in writing and shall be delivered or mailed in the
manner specified in the Note addressed to a party at its address set forth in or
determined pursuant to the Note, as the case may be.
 
(c) Severability. Every provision of this Agreement is intended to be severable.
If any term or provision of this Agreement shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby. Any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.
 
(d) Costs and Expenses. Without limiting any other cost reimbursement provisions
in the Loan Documents, upon demand, the Grantors shall pay to the Secured Party
the amount of any and all reasonable expenses incurred by the Secured Party
hereunder or in connection herewith.
 
(e) Counterparts; Integration. This Agreement may be executed in counterparts,
including facsimiles thereof (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
(f) Amendments and Waivers. The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by the Grantors and
the Secured Party.
 
(g) Headings. Headings to this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof
 
11

--------------------------------------------------------------------------------




10. TERMINATION; PARTIAL RELEASE.
 
(a) At such time as all the Secured Obligations have been paid and performed in
full, the security provided for herein shall terminate, provided, however, that
all indemnities of the Borrower and each other Grantor contained in this
Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.
 
(b) Effective upon the closing of a disposition of any Collateral in conformity
with the provisions of the Note, and receipt by the Secured Party of a
certification to such effect from an authorized officer of the Borrower, the
security interest in the Collateral so disposed of shall terminate and the
Secured Party shall deliver such releases as may be appropriate, provided,
however, the security interest in all remaining Collateral shall remain in full
force and effect.


11. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
 
(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of Nevada (excluding the laws applicable to conflicts or choice of law).
 
(b) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in the name and on behalf of the parties hereto as of the date first above
written.

        HEARTLAND OIL AND GAS CORP.  
   
   
    By:      
Name:
Title:
 

        HEARTLAND GAS GATHERING LLC  
   
   
    By:      
Name:
Title:
 

        HEARTLAND INTERNATIONAL OIL COMPANY  
   
   
    By:      
Name:
Title:
 

        HEARTLAND OIL AND GAS INC.  
   
   
    By:    
Name:
Title:
   

         
   
   
    By:    
Name:
Title:
 


13

--------------------------------------------------------------------------------


 


 Exhibit A
 Subsidiary Guarantors
 
Name
 
Organizational Identification Number
Heartland Gas Gathering LLC
 
6067052 (Kansas)
Heartland International Oil Company
 
264002 (British Virgin Islands)
Heartland Oil and Gas Inc.
 
3345196 (Kansas)
     

 
14

--------------------------------------------------------------------------------


 
Schedule 2
Location of Sold Assets


Nemaha County, Kansas
Brown County, Kansas
Doniphan County, Kansas
Jackson County, Kansas
Atchison County, Kansas
Leavenworth County, Kansas
Jefferson County, Kansas
Pottawatomie County, Kansas
 
15

--------------------------------------------------------------------------------


 
Schedule 4 UCC
Filing Office(s)


Secretary of State of the State of Nevada
Secretary of State of the State of Kansas
 
16

--------------------------------------------------------------------------------


 
Schedule 10
Commercial Tort Claims
 
None
 
17

--------------------------------------------------------------------------------

